In an action to foreclose a tax lien, the answer of the appellant-owner denied the allegation of the complaint that the notice to redeem, required by the statute to be served, was served. The action was tried in the County Court of Nassau County and judgment of foreclosure was entered in favor of the plaintiff. The owner appeals. Judgment of the County Court of Nassau County reversed on the facts and a new trial ordered, with costs to abide the event. The statute (Charter of the City of Long Beach, Laws of 1933, chap. 594) provides that service by mail is good service and that mailing may be evidenced by the postmaster’s receipt. The proof here does not show what, if anything, was contained in the registered mail, the delivery of which was proved by the postmaster’s receipts in evidence. For the purposes of a new trial all findings of fact and conclusions of law are reversed. Lazansky, P. J., Hagarty, Johnston, Adel and Close,.JJ., concur.